DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant’s Response filed 02/07/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. 
 Applicant argues, on pages 10-11, that Thomson teaches a power sale timing determined for a distributor who distributes electrical energy to end users, but not for an end user, and therefore, the combination of Hostyn, Mise, and Thomson fails to teach the limitations of claim 1. Examiner respectfully disagrees. Examiner respectfully notes that the consumer of claim 1 could be said to be a distributor of energy, since the consumer is selling its stored power to others within the network. Furthermore, Examiner respectfully notes that Thomson is cited for applying the concept of determining an optimal time for selling power which is predicted based on an anticipated supply and demand for power, wherein the optimal time for selling power may be transmitted and sent to a producer of energy as applied to the customer taught by Hostyn in view of Mise. (Thomson: paragraphs [0022, 33, 36-37, 42-44]) Applicant argues that it is impossible to include Thomson within the customer group, however, this misconstrues the application of the teachings of Thomson here. Examiner is using Thomson merely to apply the optimal timing determination (taught by Thomson in the context of an energy distributor) to the individual customer already taught by Hostyn in view of Mise, rather than subbing the energy distributor 
Claim Objections
Claims 4-5, 7, 9-10, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hostyn et. al. (U.S. PG Pub. No. 20110246259; hereinafter "Hostyn") in view of Mise et. al. (U.S. PG Pub. No. 20130006831; hereinafter "Mise") further in view of Thomson et. al. (U.S. PG Pub. No. 20050246220; hereinafter "Thomson").
As per claim 1, Hostyn teaches:
A power sale timing optimum control system that determines a power sale timing of a predetermined customer that owns both a storage battery and a power generation device in a customer group including a plurality of customers, the power sale timing optimum control system comprising: 
Hostyn teaches a system and method for efficiently managing energy. (Hostyn: abstract) Hostyn further teaches that a grid 1002 may be arranged full of prosumers, wherein each small scale prosumer 1001 in the grid may comprise an energy power generator 1011 and one or more energy storage devices 1006, 1014, 1017. (Hostyn: paragraph [0053-54, 61-63], Fig. 1, 2) Hostyn further teaches a control system 1004 that may determine when power should be sold and for what price. (Hostyn: paragraph [0054-58], Fig. 1)
a communication I/O interface; 
 Hostyn teaches that the service provider system may be in the form of one or more servers connected to the prosumer group via the internet and therefore teaches that it may comprise a communication I/O interface. (Hostyn: paragraphs [0068-69], Fig. 1)
a processor, configured to: 
Hostyn teaches that the service provider system may be in the form of one or more servers connected to the prosumer group via the internet and therefore teaches a processor configured to perform the functions of the system. (Hostyn: paragraphs [0013, 68-69], Fig. 1)
 acquire the amount of stored power of each of a plurality of storage batteries owned by the customer group through the communication I/O interface, wherein for each of the customers in the customer group, the amount of the stored power of the storage battery is measured by a smart meter installed the corresponding customer and transmitted to the communication I/O interface;
 Hostyn teaches that the service provider system may be in the form of one or more servers connected to the prosumer group via the internet and therefore teaches that it may comprise a communication I/O interface. (Hostyn: paragraphs [0068-69], Fig. 1) Hostyn further teaches that the service providing system may comprise a collecting unit that collects information relating to amounts of energy stored by a plurality of members of the prosumer group 1002. (Hostyn: paragraph [0063, 69], Fig. 1)  Hostyn further teaches that each user system may comprise a smart meter in the form of an energy control apparatus which may collect and measure the amount of energy stored. (Hostyn: paragraph [0061-63], Fig. 1)
Hostyn does not appear to explicitly teach:
 predict a total amount of demand on power of the customer group;
 Mise, however, teaches a first customer group Ai to An. (Mise: Fig. 1, paragraph [0023-24]) Mise further teaches that a total power consumption, a total power generation, and a total power surplus may be predicted for the customer group Ai to An. (Mise: paragraph [0031-32, 41]) Mise teaches combining the above elements with the teachings of Hostyn for the benefit of improving price advantages in trading surplus power between electric power consumers. (Mise: paragraph [0017]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in 
Hostyn in view of Mise further teaches:
 predict a total amount of suppliable power that can be supplied by the customer group on the basis of the acquired amount of stored power;
 Hostyn further teaches that the service providing system may comprise a collecting unit that collects information relating to amounts of energy stored by a plurality of members of the prosumer group 1002 and thus teaches a prediction of the amount of total suppliable power based on the acquired amount of stored power. (Hostyn: paragraph [0063, 69], Figs. 1, 2) Mise further teaches that a total power consumption, a total power generation (which Hostyn teaches may be suppliable power from energy storage), and a total power surplus may be predicted for the customer group Ai to An. (Mise: paragraph [0031-32, 41]) The motivation to combine Mise persists.  
With respect to the following limitation:
 determine the power sale timing of the predetermined customer on the basis of the amount of stored power of the storage battery corresponding to the predetermined customer, the predicted total amount of demand and the predicted total amount of suppliable power for the customer group;
 Mise further teaches that a total power consumption, a total power generation (which Hostyn teaches may be suppliable power from energy storage), and a total power surplus may be predicted for the customer group Ai to An. (Mise: paragraph [0031-32, 41]) Furthermore, Mise teaches that the price set for the purchase or sale of power may be determined based on the determined total prediction value of surplus power (demand vs. suppliable power) of the first group Ai-An. (Mise: paragraph [0040-42]) The motivation to combine Mise persists. Mise in view of Hostyn, however, does not appear to explicitly teach that the timing of the sale of the individual's stored power is based on the total demand and total suppliable power of the group. In teaching that the customer must first have excess or stored power before 
 Thomson, however, teaches that an optimal time for selling power may be predicted based on an anticipated supply and demand for power, wherein the optimal time for selling power may be transmitted and sent to a producer of energy. (Thomson: paragraphs [0022, 33, 36-37, 42-44]) In teaching that the customer must first have excess or stored power before the sale can be determined, each of these references teaches that the timing may be determined based on the amount of stored power for the predetermined customer. Thomson teaches combining the above elements with the teachings of Hostyn in view of Mise for the benefit of maximizing a producer's profits from the sale of electrical energy by generating electrical energy when prices are low and selling electrical energy when prices are high. (Thomson: paragraph [0016]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomson with the teachings of Hostyn in view of Mise to achieve the aforementioned benefits.
Hostyn in view of Mise further in view of Thomson further teaches:
transmit the power sale timing of the predetermined customer through the communication I/O interface, wherein a power sale is performed at the predetermined customer at the power sale timing to other customers in the customer group or a power company.
Thomson, however, teaches that an optimal time for selling power may be predicted based on an anticipated supply and demand for power, wherein the optimal time for selling power may be transmitted and sent to a producer of energy. (Thomson: paragraphs [0022, 33, 36-37, 42-44]) The motivation to combine Thomson persists. Hostyn teaches that the service provider system may be in the form of one or more servers connected to the prosumer group via the internet and therefore teaches that it may comprise a communication I/O interface. (Hostyn: paragraphs [0068-69], Fig. 1) Hostyn further teaches that the energy sold may be back to the energy company, or to other users in the group. (Hostyn: paragraph [0050-51])
As per claim 3, Hostyn in view of Mise further in view of Thomson teaches all of the limitations of claim 1, as outlined above. Hostyn in view of Mise further in view of Thomson further teaches:
predict an amount of suppliable power that can be supplied by the predetermined customer on the basis of the acquired amount of stored power,
 Hostyn further teaches that the service providing system may comprise a collecting unit that collects information relating to amounts of energy stored by a plurality of members of the prosumer group 1002 and thus teaches a prediction of the amount of total suppliable power based on the acquired amount of stored power. (Hostyn: paragraph [0069]) Mise further teaches that a total power consumption, a total power generation (which Hostyn teaches may be suppliable power from energy storage), and a total power surplus may be predicted for the customer group Ai to An. (Mise: paragraph [0031-32, 41]) The motivation to combine Mise persists. In teaching the summation of individual suppliable power and stored power, each of these references teaches the prediction of an amount of suppliable power for the predetermined customer on the basis of the acquired amount of stored power.
 wherein the processor determines the power sale timing of the predetermined customer on the basis of the amount of stored power of the storage battery corresponding to the predetermined customer, the predicted total amount of demand, the predicted total amount of suppliable power for the customer group, and the predicted amount of suppliable power for the predetermined customer.
Mise further teaches that a total power consumption, a total power generation (which Hostyn teaches may be suppliable power from energy storage), and a total power surplus may be predicted for the customer group Ai to An. (Mise: paragraph [0031-32, 41]) Furthermore, Mise teaches that the price set for the purchase or sale of power may be determined based on the determined total prediction value of surplus power (demand vs. suppliable power) of the first group Ai-An. (Mise: paragraph [0040-42]) The motivation to combine Mise persists. In teaching that the customer must first have excess or stored power before the sale can be determined, each of these references teaches that the timing may be determined based on the amount of stored power for the predetermined customer. Thomson, as outlined above, 
As per claim 6, Hostyn in view of Mise further in view of Thomson teaches all of the limitations of claim 3, as outlined above. Hostyn in view of Mise further in view of Thomson further teaches:
wherein the amount of suppliable power is the predicted amount of stored power in the storage battery.
 Hostyn further teaches that the service providing system may comprise a collecting unit that collects information relating to amounts of energy stored by a plurality of members of the prosumer group 1002 and thus teaches a prediction of the amount of total suppliable power based on the acquired amount of stored power. (Hostyn: paragraph [0063, 69], Figs. 1, 2) Mise further teaches that a total power consumption, a total power generation (which Hostyn teaches may be suppliable power from energy storage), and a total power surplus may be predicted for the customer group Ai to An. (Mise: paragraph [0031-32, 41]) The motivation to combine Mise persists.  
As per claim 11, Hostyn in view of Mise further in view of Thomson teaches all of the limitations of claim 1, as outlined above. Hostyn in view of Mise further in view of Thomson further teaches:
predict a total amount of generated power of the plurality of power generation devices in the customer group;
Hostyn further teaches that the service providing system may comprise a collecting unit that collects information relating to amounts of energy stored by a plurality of members of the prosumer group 
predict a total amount of stored power according to the total amount of stored power acquired by the stored power amount acquisition unit, the predicted amount of demand, and the predicted amount of generated power;
Hostyn further teaches that the service providing system may comprise a collecting unit that collects information relating to amounts of energy stored by a plurality of members of the prosumer group 1002 and thus teaches a prediction of the amount of total suppliable power based on the acquired amount of stored power. (Hostyn: paragraph [0063, 69], Figs. 1, 2) Mise further teaches that a total power consumption, a total power generation (which Hostyn teaches may be suppliable power from energy storage), and a total power surplus may be predicted for the customer group Ai to An. (Mise: paragraph [0031-32, 41]) The motivation to combine Mise persists.  
calculate a total amount of supply on the basis of the predicted total amount of stored power and the predicted total amount of generated power.
 Hostyn further teaches that the service providing system may comprise a collecting unit that collects information relating to amounts of energy stored by a plurality of members of the prosumer group 1002 and thus teaches a prediction of the amount of total suppliable power based on the acquired amount of stored power. (Hostyn: paragraph [0063, 69], Figs. 1, 2) Mise further teaches that a total power consumption, a total power generation (which Hostyn teaches may be suppliable power from energy storage), and a total power surplus may be predicted for the customer group Ai to An. (Mise: paragraph [0031-32, 41]) The motivation to combine Mise persists.  
As per claim 12, Hostyn in view of Mise further in view of Thomson teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above. Hostyn in view of Mise further in view of Thomson further teaches:
A power sale timing optimum control method for determining a power sale timing of a predetermined customer that owns both a storage battery and a power generation device in a customer group including a plurality of customers, the power sale timing optimum control method including:
 Hostyn teaches a system and method for efficiently managing energy. (Hostyn: abstract) Hostyn further teaches that a grid 1002 may be arranged full of prosumers, wherein each small scale prosumer 1001 in the grid may comprise an energy power generator 1011 and one or more energy storage devices 1006, 1014, 1017. (Hostyn: paragraph [0053-54, 61-63], Fig. 1, 2) Hostyn further teaches a control system 1004 that may determine when power should be sold and for what price. (Hostyn: paragraph [0054-58], Fig. 1)
As per claim 13, Hostyn in view of Mise further in view of Thomson teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above. Hostyn in view of Mise further in view of Thomson further teaches:
A non-transitory computer-readable recording medium comprising a power sale timing optimum control program that determines a power sale timing of a predetermined customer that owns both a storage battery and a power generation device in a customer group including a plurality of customers, the power sale timing optimum control program causing a computer to execute a power sale timing optimum control method comprising:
 Hostyn teaches a system and method for efficiently managing energy. (Hostyn: abstract) Hostyn further teaches that a grid 1002 may be arranged full of prosumers, wherein each small scale prosumer 1001 in the grid may comprise an energy power generator 1011 and one or more energy storage devices 1006, 1014, 1017. (Hostyn: paragraph [0053-54, 61-63], Fig. 1, 2) Hostyn further teaches a control system 1004 that may determine when power should be sold and for what price. (Hostyn: paragraph 
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hostyn in view of Mise further in view of Thomson and further in view of Malik (U.S. PG Pub. No. 20080147566; hereinafter "Malik").
As per claim 2, Hostyn in view of Mise further in view of Thomson teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the processor determines a time when a ratio of the total amount of suppliable power that can be supplied by the customer group to the total amount of demand is equal to or smaller than a first predetermined value to be the power sale timing.
 Thomson, as outlined above, teaches that an optimal time for selling power may be predicted based on an anticipated supply and demand for power, wherein the optimal time for selling power may be transmitted and sent to a producer of energy. (Thomson: paragraphs [0022, 33, 36-37, 42-44]) The motivation to combine Thomson persists. Thus, Hostyn in view of Mise teaches that the power sale timing may be determined on the basis of the total amount of demand and the total amount of suppliable power of the customer group. The motivation to combine Thomson persists.
To the extent that Thomson does not explicitly teach that the sale timing is indicated when the ration of the total amount of suppliable power to the total amount of demand is at or below a threshold value, Malik teaches this element. Malik teaches that an indication to sell may be given at a time at which the demand for a given product or service exceeds the supply for that product or service (a time at which the ratio of supply to demand is less than one). (Malik: paragraph [0027]) Malik teaches combining the above elements with the teachings of Hostyn in view of Mise further in view of Thomson for the benefit of solving the problems in buying and selling goods by providing an auction analysis application program to generate recommendations for buying and selling auction items to auction participants on a networked computer system. (Malik: paragraph [0001-2, 4]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Malik 
As per claim 8, Hostyn in view of Mise further in view of Thomson teaches all of the limitations of claim 1, as outlined above. Hostyn in view of Mise further in view of Thomson further teaches:
predict a total amount of generated power of the plurality of power generation devices owned by the customer group, and
Hostyn further teaches that the service providing system may comprise a collecting unit that collects information relating to amounts of energy stored by a plurality of members of the prosumer group 1002 and thus teaches a prediction of the amount of total suppliable power based on the acquired amount of stored power. (Hostyn: paragraph [0069]) Mise further teaches that a total power consumption, a total power generation (which Hostyn teaches may be suppliable power from energy storage), and a total power surplus may be predicted for the customer group Ai to An. (Mise: paragraph [0031-32, 41]) The motivation to combine Mise persists.  
With respect to the following limitation:
the processor determines a time when a ratio of the predicted total amount of generated power to the predicted total amount of demand is equal to or less than a fourth predetermined value to be the power sale timing.
Thomson, as outlined above, teaches that an optimal time for selling power may be predicted based on an anticipated supply and demand for power, wherein the optimal time for selling power may be transmitted and sent to a producer of energy. (Thomson: paragraphs [0022, 33, 36-37, 42-44]) The motivation to combine Thomson persists. Thus, Hostyn in view of Mise teaches that the power sale timing may be determined on the basis of the total amount of demand and the total amount of suppliable power of the customer group. The motivation to combine Thomson persists.
To the extent that Thomson does not explicitly teach that the sale timing is indicated when the ration of the total amount of suppliable power to the total amount of demand is at or below a threshold value, Malik teaches this element. Malik teaches that an indication to sell may be given at a time at which 
Novelty/Non-Obviousness
  Regarding the novelty/non-obviousness of claim 4, the prior art does not teach that a power sale time is determined when a ration of the predicted amount of suppliable power for an individual customer to a predicted amount of suppliable power for the customer group is equal to or greater than a predetermined value. Such an element (determining a time to sell a product based on a ratio of an individual user’s supply to a group supply (wherein the individual user is part of the group)) is not taught by the prior art. 
Regarding the novelty/non-obviousness of claims 5, 9, and 14 (and their dependents), the prior art does not teach that a power sale time may be determined as a time at which the total amount of suppliable power to the total deficit for the group is equal to or less than a predetermined threshold. Such an element (determining that power should be sold on the basis of a ratio of predicted total group supply to predicted total group deficit) is not taught by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628